Thessaly Manning and Robert Phillips appealed from an order of the judge holding March Term, 1941, of Moore Superior Court, setting aside a separate judgment against the plaintiff obtained by default on their counterclaims to plaintiff's cause of action, on the ground of excusable neglect. C. S., 600.
Upon a careful examination of the record we are of opinion the matter was within the jurisdiction of the court and in accordance with recognized procedure. The appeal discloses no sufficient reasons why the order setting aside the default judgment should be disturbed, and it is
Affirmed.